Name: Commission Regulation (EEC) No 2549/87 of 25 August 1987 amending Regulation (EEC) No 2479/87 opening a standing invitation to tender for the export of cereals held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 8 . 87 Official Journal of the European Communities No L 242/23 COMMISSION REGULATION (EEC) No 2549/87 of 25 August 1987 amending Regulation (EEC) No 2479/87 opening a standing invitation to tender for the export of cereals held by the German intervention agency 'Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82 until the end of the third month following.' Article 2 Annex I to Regulation (EEC) No 2479/87 is replaced by the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 241 8/87 (4), Whereas the destination zone, Annex I, should be amended and the validity for export licences in respect of which the refund is fixed in advance should be increased for the standing invitation to tender opened by Commis ­ sion Regulation (EEC) No 2479/87 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 2479/87 is replaced by the following : Article 3 Article 2 ( 1 ) of Regulation (EEC) No 2479/87 is replaced by the following : Article 2 1 . This invitation to tender shall cover a maximum of 200 000 tonnes of barley to be exported to zone III A.' Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7. 1987, p. 40. 0 OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 223, 11 . 8 . 1987, p. 5 . 0 OJ No L 228 , 15 . 8 . 1987, p. 29 . No L 242/24 Official Journal of the European Communities 26. 8 . 87 ANNEX ANNEX I (tonnes) Place of storage Quantity Niedersachsen / Bremen 124 551 Hessen 21 260 Baden-WÃ ¼rttemberg 5 250 Bayern 48 928'